Order entered September 22, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-00134-CR

                     CHRISTOPHER A. GERLICH, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-82738-2019

                                   ORDER

      On September 16, 2020, a corrected volume 7 of the reporter’s record was

filed in the above appeal. We STRIKE the September 8, 2020 volume 7 of the

reporter’s record.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE